Case 2:19-cr-00187 Document 1 Filed 07/24/19 Page 1 of 2 PagelD #: 1

 

 

 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2018-1

 

 

 

 

 

JULY 23, 2019 SESSION

 

UNITED STATES OF AMERICA

SP rd ne ~
v. CRIMINAL NO. an Jf 7- CO Y /
S.C.
S.C.

18 U. § 922 (g) (1)
18 U. § 924 (a) (2)

 

8
8
RICKY ALLEN NELSON

INDICTMENT

(Felon in Possession of a Firearm)

The Grand Jury Charges:

1. On or about April 30, 2018, at or near Danville, Boone
County, West Virginia, and within the Southern District of West
Virginia, defendant RICKY ALLEN NELSON did knowingly possess a
firearm, that is, a RG Model 23 .22 revolver, in and affecting
interstate commerce.

2. At the time defendant RICKY ALLEN NELSON possessed the
aforesaid firearm, he knew he had been convicted of a crime
punishable by a term of imprisonment exceeding one year, as defined
in 18 U.S.C. § 921 (a) (20), that is, convicted on or about February
27, 2008, in the Circuit Court of Logan County, West Virginia, of

robbery in the first degree in violation of W.Va. Code § 61-2-12.
Case 2:19-cr-00187 Document 1 Filed 07/24/19 Page 2 of 2 PagelD #: 2

In violation of Title 18, United States Code, Sections

922(g) (1) and 924 (a) (2).

MICHAEL B. STUART
United States Attorney

 

_ Ub ii [iss

‘SHRISTOPHER R. ARTHUR
Assistant United States Attorney
